Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments and/or Claims
2.		Applicant’s response dated 12/16/2020 is considered and entered into record. Claim 1 has been amended. Claims 1, 4-7 and 9-13 are currently pending.	 
3.		Claims 6-7 and 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5 April 2109.
4.		Claims 1, 4-5 and 9-11, drawn to a method for producing a neural cell comprising culturing a somatic cell under inhibition of Smad signaling and p53 signaling, are being considered for examination in the instant application. 

Rejections withdrawn
5.		Upon consideration of amendment of claim 1 reciting that the neural cell is produced directly from the somatic cell without undergoing induction of a pluripotent stem cell, the rejections under 35 U.S.C. 103, are withdrawn.

Foreign Priority not substantiated
6.		Applicant has claimed priority to foreign applications JAPAN PCT/JP2015/059651, filed 3/27/2015, and JAPAN 2015-008870, filed 1/20/2015. Even though certified copies of the priority applications have been received, a certified English translation of the documents has not been submitted. Accordingly, claims 1, 4-5 and 9-11, get the benefit of the effective filing date of 1/18/2016, the date that PCT/JP2016/051302 was filed, instant application being a 371 of the ‘302 application. 
7.		Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
8.		Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

	
New Rejections – necessitated by amendment 
Claim Rejections - 35 USC § 102
9.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
10.		Claims 1, 4-5 and 9-11 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Dai et al (J Clin Biochem Nut 56: 166-170, published online 1 April, 2015).
11.		The claims are drawn to a method for producing a neural cell, comprising culturing a somatic cell under inhibition of Smad signaling and p53 signaling, wherein the Smad signaling is inhibited by transforming growth factor-β (TGFβ) inhibitor or bone morphogenetic protein (BMP) inhibitor, the p53 signaling is inhibited by a p53 inhibitor, wherein the neural cell is produced directly from the somatic cell without undergoing induction of a pluripotent stem cell; the method does not comprise a step of contacting the somatic cell with a histone deacetylase inhibitor, and does not comprise artificial gene introduction (claim 1); wherein the: somatic cell is a differentiated cell (claim 9), is a fibroblast (claim 10) and is a human cell (claim 11). The claims 
12.		Dai et al teach producing neuronal cells from differentiated cells or human fibroblasts using chemical compounds (Abstract; Table 1). The reference teaches a cell culture using a neuronal medium comprising small molecules – SB-431542 (TGF-β inhibitor); LDN-193189 (BMP inhibitor); PD0325901 (mitogen-activated protein kinase signaling (MAPK) inhibitor); Pifithrin-α (p53 signaling inhibitor) and Forskolin (adenylate cyclase activator and cAMP stimulator) (para spanning pages 166 and 167; Results and Discussion, para 1). The reference does not teach the use of induced pluripotent stem cells or histone deacetylase inhibitor in the method. The reference also does not teach that the method uses artificial gene introduction. The reference therefore, anticipates the invention.
NOTE: The “Author Contributions" section of page 170 indicates that authors P.D. and T.T. (Ping Dai and Tetsuro Takamatsu – instant inventors) wrote the manuscript, and P.D. designed and conducted the experiments in the study; the other author Y.H. gave technical support and conceptual advice (emphasis added to indicate that additional authors were included in the study design and study execution groups).

Claim Rejection - 35 USC § 103
13.    		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.		Li et al teach that small molecules can reprogram mouse fibroblasts (differentiated) and directly convert those into functional neurons in culture (Summary). The reference teaches that fibroblasts are cultured in a medium comprising SB431542 (TGF-β inhibitor), CHIR99021 (GSK3β inhibitor) and Forskolin, wherein the process does not involve gene infection (page 196, col 2). The reference teaches that a combination of small molecules is required for generating neurons from fibroblasts. Li et al teach that the method would be useful in implementing therapeutic approaches “to manipulate human somatic cell fates”, thus contemplating the use of human somatic cells. In considering the disclosure of a reference, it is proper to take into account not only specific teaching of the reference but also the inferences which one skilled in the art would be reasonably be expected to draw therefrom (In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968)).  Also, a reference must be considered, under 35 U.S.C. 103, not only for what it expressly teaches but also for what it fairly suggests; all disclosures of prior art, including unpreferred embodiments, must be considered in determining obviousness (In re Burckel  201 USPQ 67 (CCPA 1979)). The reference does not teach the use of induced pluripotent stem cells or histone deacetylase inhibitor in the method.
16.		Li et al do not teach using a p53 inhibitor.
17.		Sun et al teach that fibroblasts can be converted to neurons, and p53 expression inhibits the neuronal conversion (Abstract). The reference teaches that p53 expression in human fibroblasts abolished the conversion of fibroblast to neurons via the cellular senescence pathway (para spanning pages 2 and 3; Fig. 5c-e), thereby indicating that “overcoming senescence is a crucial step for neuronal conversion of somatic cells” (Abstract). 

19.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

20.		Claims 1, 4-5 and 9-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Velasco et al (Stem Cells 32: 2811-2817, 2014) in view of Sun et al (2014) and in further view of Lepski et al (Front Cell Neurosc 7: 1-11, 2013).
21.		Velasco et al teach the direct conversion of somatic cells like fibroblasts to neuronal cell (Abstract; Fig. 1). The reference teaches that neuronal differentiation from human pluripotent stem cells or PSC is achieved by dual SMAD inhibition, i.e. by inhibition of TGF-β and BMP (page 2812, last para). Since the reference states PSCs “including iPSCs” in this paragraph, it indicates that the reference contemplates PSCs without induction.
22.		Velasco et al do not teach the use of GSK3β inhibitor, MAPK inhibitor or cAMP, or a p53 inhibitor.
23.		The teachings of Sun et al are set forth above.

25.		Lepski et al teach that cAMP signaling enhances neuronal differentiation and functional maturation (Abstract). The reference teaches that cAMP elevation induced by Forskolin results in increasing the length and number of dendritic branches (Introduction, para 1). The reference concludes that increased cAMP in culture systems “facilitates the generation of mature neurons” by interacting with the Ca2+ pathway (page 9, col 2).
26.			It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of culturing somatic cells like fibroblasts or pluripotent stem cells under inhibition of Smad signaling using TGF-beta and BMP inhibitors to generate neurons as taught by Velasco et al, by including p53 inhibitors for producing neural cells in view of the teachings of Sun et al, and adding cAMP to the medium in view of the teachings of Lepski et al. The person of ordinary skill would have been motivated to add p53 inhibitors to the differentiation protocol for producing neural cells or neurons as p53 inhibitors can overcome cellular senescence which is “a crucial step for neuronal conversion of somatic cells” (Sun et al). The person of ordinary skill would have been motivated to add cAMP as it facilitates the generation of mature neurons by interacting with the Ca2+ pathway (Lepski et al). The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of the prior art references. 
27.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

28.		Claims 1, 4-5 and 9-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Inoue et al (WO 2014/104409, 7/3/2014) in view of Raciti et al (Mol 
29.		Inoue et al teach a method for producing neural progenitor cells (neural cell) from bone marrow stem cells (Muse cells) (PSC) (para 0043) in a culture medium comprising BMP inhibitor and TGF-β inhibitor (para 0033), wherein the cells can be from humans (para 0063). Inoue et al (para 0063) and the instant specification (para 0013), teach that hematopoietic stem cells (bone marrow stem cells) can be an example of somatic cells and are therefore within the scope of claim 1. The reference does not teach that the hPSCs used in the method are induced and the method does not involve gene introduction or histone deacetylase inhibitor. 
30.		Inoue et al do not teach the use of p53 inhibitor.
31.		Raciti et al teach a method of generating neural precursors in culture. The reference teaches that inactivation of p53 and inhibition of TGF- β and BMP pathways, upregulate the neural progenitor cell frequency (Discussion, para 1). The reference teaches that p53 inhibition or inactivation results in preventing apoptosis (Discussion, para 5).
32.		Inoue et al or Raciti et al do not teach a GSK3β inhibitor, MAPK inhibitor or cAMP/adenylate cyclase activator.
33.		Deng et al teach that conditions that increase intracellular levels of cAMP result in the differentiation of human marrow stromal cells (or hematopoietic cells) to neural cells in vitro. The reference teaches that the culturing of stromal cells in a medium comprising dibutyryl cAMP (cAMP analog) resulted in the generation of cells with neural cell morphology (Abstract: Fig 1). 
34.			It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of culturing hematopoietic stem cells (somatic cells) under inhibition of Smad signaling using TGF-β and BMP inhibitors to 
35.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

36.		Claims 1, 4-5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ashton et al (PGPB 20160068806, filed 9/25/2014) in view of Raciti et al (2013).
37.		Ashton et al teach differentiation of human pluripotent stem cells or hPSCs to neurons (Abstract). The reference teaches culturing hPSC in a medium that is substantially free of TGF beta signaling factor or containing a TGF-beta signaling antagonist, BMP inhibitor, GSK3 inhibitor, (claims 11, 12, 13, 14, 19, 23; paras 0006-0009, 0126). Even though the reference generally teaches that hPSCs can include hiPSC and ESC, the reference does not specifically state that “hiPSCs” are used in the methods, thereby suggesting the use of hPSCs without induction (para 0061). 
38.		Ashton et al do not teach a p53 inhibitor.
39.		The teachings of Raciti et al are set forth above.

41.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

Conclusion

42.       	No claims are allowed. 
43.		Applicant’s amendment necessitated the new ground(s) of rejection presented in the Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
44.		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
45.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
46.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	47.		Information regarding the status of an application may be obtained from 
	the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the 

/A. D./
Examiner, Art Unit 1649
12 April 2021 

/DANIEL E KOLKER/
Supervisory Patent Examiner, Art Unit 1644